Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  156463                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156463
                                                                    COA: 338921
                                                                    Wayne CC: 15-003518-FC
  JOSHUA MAURICE ROBINSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 28, 2017 order
  of the Court of Appeals is considered. We DIRECT appellate counsel, Tracie Gittleman,
  to file a supplemental brief addressing the reason for her failure to file an application for
  leave to appeal in the Court of Appeals on the defendant’s behalf within the deadlines set
  forth in MCR 7.205(G)(3), which led to the defendant losing his right to direct first-tier
  review of his plea-based conviction. Counsel shall file the supplemental brief within 28
  days of the date of this order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 14, 2018
           a1211
                                                                               Clerk